Citation Nr: 0832572	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That rating decision was sent to the veteran in 
September 2004.  A notice of disagreement was received in 
August 2005, a statement of the case was issued in August 
2006, and a substantive appeal was received in October 2006.

The veteran has submitted additional evidence to the Board in 
support his claim.  In August 2008, the veteran expressly 
declined to waive initial RO review of the newly submitted 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006 the veteran submitted a statement explaining 
that he desired additional time to submit evidence in support 
of his appeal, and that he had submitted his VA Form 9 "so 
that I do not lose my effective dates for claims."  The 
veteran expressed that he intended "to obtain buddy 
statements and unit records to prove the acoustic trauma and 
life threatening events happened."  In this regard, the 
veteran expressed that the lay evidence he was compiling was 
pertinent to his claim of entitlement to service connection 
for PTSD and as well as his claims of entitlement to service 
connection for hearing loss and tinnitus.  In February 2008, 
after the claims-file had been forwarded to the Board, the 
veteran submitted the discussed lay statements to the RO in 
support of his claims.

In August 2008, a letter was sent to the veteran explaining 
that such evidence would need to be returned to the RO for 
preliminary review unless he expressly waived his right to 
such preliminary RO review.  The veteran replied in August 
2008 and expressly declined to waive preliminary RO review.  
Thus, the Board must remand this case for RO-level 
consideration of the evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).

The Board notes, in passing, that recent case law has held 
that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold 
for satisfying the requirements to trigger the Secretary's 
duty to assist by providing a medical examination.  See 
McLendon v. Nicholson, 20 Vet.App. 79 (2006); Locklear v. 
Nicholson, 20 Vet.App. 410 (2006).  As this case must be 
remanded for RO review of newly submitted evidence, and in 
light of the low threshold for triggering the duty to provide 
an examination in a case involving the veteran's lay 
observations regarding tinnitus and hearing loss 
symptomatology, the Board believes it is reasonable to afford 
the veteran a VA audiological examination to ensure adequate 
development of the record for any further adjudication or 
appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be made available to the 
examiner for review.  Audiological test 
results should be reported.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) that any 
current hearing loss disability and/or 
tinnitus is causally related to the 
veteran's active duty service.  A 
rationale should be provided.

2.  The RO should obtain the up-to-date 
records of any pertinent VA treatment 
related to a claimed disability which has 
taken place subsequent to the last time 
the claims-folder was updated with VA 
treatment records.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the additional evidence submitted 
by the veteran and otherwise developed 
since the previous supplemental statement 
of the case, and readjudicate the issues 
on appeal.  If any appeal remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




